Matter of Williams v Baily-Schiffman (2014 NY Slip Op 08343)





Matter of Williams v Baily-Schiffman


2014 NY Slip Op 08343


Decided on November 26, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 26, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
JOSEPH J. MALTESE, JJ.


2014-09282

[*1]In the Matter of Tamara Williams, et al., petitioners,
vLoren Baily-Schiffman, etc., et al., respondents.


Duane C. Felton, Staten Island, N.Y., for petitioners.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Michael A. Berg of counsel), for respondent Loren Baily-Schiffman.
Polizzotto & Polizzotto, Brooklyn, N.Y. (Miguel Torrellas of counsel), for respondent Tracey Judge.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit Loren Baily-Schiffman, a Justice of the Supreme Court, Kings County, from enforcing an order dated September 23, 2014, that was issued in a guardianship proceeding pursuant to Mental Hygiene Law article 81, pending in that court under Index No. 100147/12.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352). The petitioners failed to establish a clear legal right to relief in the nature of prohibition.
SKELOS, J.P., DICKERSON, CHAMBERS and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court